—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered June 17, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 6V2 to 13 years, unanimously affirmed.
On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Trial counsel followed an appropriate strategy by stipulating to the chemist’s testimony. There was no reason to doubt the accuracy of the routine laboratory report finding heroin in the single glossine envelope sold to the undercover officer, and counsel properly chose not to distract the jury. The remaining alleged shortcomings of counsel could not have deprived defendant of a fair trial. Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.